Citation Nr: 0500658	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1962 to July 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which denied a 
rating in excess of 10 percent for the veteran's service 
connected psychiatric disability.  A January 2003 rating 
decision increased the rating to 30 percent, effective from 
December 30, 1999.  The veteran continues to seek an 
increased rating.  A videoconference hearing was held before 
the undersigned in November 2004. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2004 hearing testimony before the undersigned, 
the veteran reported that he had been treated by W. B, a 
licensed clinical social worker, since 2001 and was being 
seen bi-weekly.  He also mentioned receiving treatment at the 
Roseburg, Oregon VAMC.  The claims file has not been updated 
with current records from these treatment providers.  

At the November 2004 hearing the veteran explained that his 
Social Security (SSA) benefits award was based on 
age/retirement rather than on disability.  Consequently, 
development for SSA records is not necessary.  However, he 
also indicated that he had been evaluated to determine VA 
Vocational Rehabilitation feasibility.  VA vocational 
rehabilitation reports dated in February and July 2002 are 
already on file; however, if there is a more complete VA 
vocational rehabilitation file, it should be secured, as it 
may contain information which reflects the impact of the 
veteran's psychiatric disability on his employability.  

An October 2004 statement by the veteran's fee basis treating 
licensed clinical social worker (LCSW) paints a disability 
picture that is at variance with the findings on July 2004 VA 
examination.  The conflicting medical evidence must be 
reconciled prior to any appellate determination in the matter 
at hand.  

Finally, at the November 2004 hearing the veteran submitted 
additional evidence (his treating LCSW's report) with a 
waiver of initial RO consideration.  Inasmuch as the case is 
being remanded anyway, the RO will have the opportunity to 
initially consider the additional evidence. 

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
the complete records (not just summary 
reports) of all treatment the veteran has 
received from his fee basis provider, as 
well as at the Roseburg, Oregon VAMC from 
April 2002 to the present.

2.  If there is a VA vocational 
rehabilitation folder pertaining to the 
veteran, it should be associated with the 
record for review in this matter.    

3.  Thereafter, the RO should then 
arrange for the veteran to be afforded a 
psychiatric examination (by a 
psychiatrist who has not previously 
examined him) to ascertain the current 
severity of his service-connected 
psychiatric disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
describe all psychiatric symptoms in 
detail, and should specifically opine 
regarding the extent of social and 
occupational impairment that results from 
the service connected psychiatric 
disability.  The examiner should explain 
the rationale for any opinion given, and 
in particular should note the 
opinions/statements by the veteran's fee-
basis treating LCSW and the July 2004 VA 
examiner and reconcile any conflicts.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this remand is to assist the veteran with the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


